16‐1625‐cr 
United States v. Springer 
                                                  
                                        UNITED STATES COURT OF APPEALS 
                                             FOR THE SECOND CIRCUIT 
 
                                                    SUMMARY ORDER 
                                                                             
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  WHEN CITING A 
SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE 
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION ʺSUMMARY ORDERʺ).  A 
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED 
BY COUNSEL. 
                                                                    
                    At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 27th day of March, two thousand seventeen. 
                     
PRESENT:  DENNY CHIN, 
                    RAYMOND J. LOHIER, JR.,  
                                                   Circuit Judges, 
                    COLLEEN McMAHON, 
                                                   Chief District Judge.* 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 

UNITED STATES OF AMERICA,  
                               Appellee, 
                                                                                         16‐1625‐cr 
                                         v.                              
                     
FREDERICK J. SPRINGER, 
                               Defendant‐Appellant. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
FOR APPELLEE:                                                 Lisa M. Fletcher, Michael D. Gadarian, 
                                                              Assistant United States Attorneys, for Richard 
                                                              S. Hartunian, United States Attorney for the 

                                                 
            * Chief Judge Colleen McMahon, of the United States District Court for the 
Southern District of New York, sitting by designation. 
                                                    Northern District of New York, Syracuse, New 
                                                    York. 
 
FOR DEFENDANT‐APPELLANT:                            Courtenay K. McKeon, James P. Egan, 
                                                    Assistant Federal Public Defenders, for Lisa A. 
                                                    Peebles, Federal Public Defender for the 
                                                    Northern District of New York, Syracuse, New 
                                                    York. 
                         
                        Appeal from the United States District Court for the Northern District of 

New York (Mordue, J.). 

                       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the district court is AFFIRMED. 

                       Defendant‐appellant Frederick J. Springer appeals from a judgment of the 

district court entered May 17, 2016, revoking his supervised release and sentencing him 

to two yearsʹ imprisonment followed by a life term of supervised release.  On appeal, 

Springer challenges only a special condition of his supervised release prohibiting him 

from viewing, possessing, owning, subscribing to, or purchasing any materials 

depicting sexually explicit conduct, as defined in 18 U.S.C. § 2256(2).1  We assume the 

partiesʹ familiarity with the underlying facts, procedural history, and issues on appeal.   

                        Springer was convicted of six sex offenses between 1997 and 2004, the last 

conviction occurring when he was 25 years old.  Five of the offenses involved minor 




                                                 
            1  Section 2256(2) defines ʺsexually explicit conductʺ as ʺactual or simulated ‐‐ (i) 
sexual intercourse . . . ; (ii) bestiality; (iii) masturbation; (iv) sadistic or masochistic abuse; or (v) 
lascivious exhibition of the genitals or pubic area of any person.ʺ  18 U.S.C. § 2256(2). 
                                                      2 
victims, and the remaining offense involved a 19‐year old.2  In 2010, Springer pled 

guilty in this case to failure to register as a sex offender in violation of 18 U.S.C. § 

2250(a), and was sentenced to 37 monthsʹ imprisonment and a life term of supervised 

release.  Among the conditions of his supervised release was a special condition 

prohibiting him from ʺview[ing], possess[ing], own[ing], subscrib[ing] to or 

purchas[ing] any material, including pictures, videotapes, films, magazines, books, 

telephone services, electronic media, computer programs, or computer services that 

depict sexually explicit conduct, as defined in 18 U.S.C. § 2256(2)ʺ (the ʺpornography 

restrictionʺ).  App. at 118.  Springer did not challenge the condition.     

                        Since his term of supervision began, Springer has had his supervised 

release revoked for violations four times.  In 2012, Springer admitted to failing to follow 

the instructions of his probation officer and associating with a convicted felon.  He was 

sentenced to 13 monthsʹ imprisonment and a life term of supervised release, including 

the pornography restriction.  In 2014, he admitted to failing to complete a residential 

reentry placement and comply with the terms of home detention.  He was then 

sentenced to seven monthsʹ imprisonment and a life term of supervised release, 

including the pornography restriction.  In 2015, he admitted to viewing pornography 

and violating his computer monitoring program.  He was subsequently sentenced to 33 




                                                 
            2  Springer was also convicted of several non‐sex crimes, including passing bad 
checks and larceny.   
                                                     3 
daysʹ imprisonment and a life term of supervised release, including the pornography 

restriction.3   

                        Most recently, on May 12, 2016, Springer admitted five new violations of 

the terms of his supervised release ‐‐ failure to report to his probation officer, 

associating with a person convicted of a felony, failure to report for sex offender 

treatment and a computer voice stress test, failure to report for a drug test, and failure 

to report to mental health treatment ‐‐ and was found guilty of a sixth violation, failure 

to update his sex offender registration, after an evidentiary hearing.  The district court 

sentenced him to two yearsʹ imprisonment and a life term of supervised release, 

including the pornography restriction.   

                        At sentencing, defense counsel objected to the pornography restriction as 

overbroad.  The district court imposed the condition over Springerʹs objection, citing, 

inter alia, Springerʹs prior sex offenses; history of supervised release violations, 

including viewing pornography and attempting to delete his browsing history; and a 

2012 mental health evaluation that recommended Springer be restricted from viewing 

any pornography.  This appeal followed.   

                       Where a defendant challenged a condition of supervised release in the 

district court, we review the imposition of that condition for abuse of discretion.  United 

States v. Reeves, 591 F.3d 77, 80 (2d Cir. 2010).  Applying this deferential standard, we 



                                                 
            3  Springerʹs appeal of his sentence arising out of his third violation of supervised 
release was dismissed as moot after he was sentenced on his fourth violation.   
                                                      4 
conclude that the district court acted within its discretion in imposing the pornography 

restriction.  

                 A district court may impose special conditions of supervised release that: 

        (1) are reasonably related to (A) the nature and circumstances of the 
        offense and the history and characteristics of the defendant; (B) the need 
        for the sentence imposed to afford adequate deterrence to criminal 
        conduct; (C) the need to protect the public from further crimes of the 
        defendant; and (D) the need to provide the defendant with needed 
        educational or vocational training, medical care, or other correctional 
        treatment in the most effective manner; and (2) involve no greater 
        deprivation of liberty than is reasonably necessary for [these] 
        purposes . . . .   

U.S.S.G. § 5D1.3(b); see also 18 U.S.C. § 3583(d)(1)‐(2); 18 U.S.C. § 3553(a)(1), (a)(2)(B)‐(D) 

(outlining same).  Furthermore, the condition must be consistent with any pertinent 

policy statements issued by the Sentencing Commission.  18 U.S.C. § 3583(d)(3); 

U.S.S.G. § 5D1.3(b).   

                 Springer argues that the pornography restriction is unreasonable because 

it is not reasonably related to the relevant sentencing factors and represents a greater 

deprivation of liberty than is reasonably necessary.  We hold that the court acted within 

its discretion in imposing the restriction on the instant record.  The ʺconditional libertyʺ 

to which offenders on supervised release are subject ʺmay include, inter alia, a 

prohibition against possession of pornographic matter.ʺ  United States v. Carlton, 442 

F.3d 802, 810 (2d Cir. 2006); see also United States v. Cabot, 325 F.3d 384, 385‐86 (2d Cir. 

2003) (upholding a special condition prohibiting the possession of pornographic 

material).  We have specifically upheld restrictions on adult pornography where the 


                                               5 
record indicated that the restriction was reasonably related to aforementioned 

sentencing factors, as required by law. See United States v. Simmons, 343 F.3d 72, 82‐83 

(2d Cir. 2003) (finding prohibition on adult pornography reasonable given, inter alia, 

defendantʹs history of sexual assault involving minors and adults). 

              Springer argues that the restriction is inappropriate here, where the 

district court did not hear evidence or make factual findings regarding the connection 

between the pornography ban and Springerʹs underlying federal offense or prior 

crimes, none of which involved pornography.  A history of pornography‐related 

offenses or addiction, however, is not required to establish a nexus between a 

pornography prohibition and the sentencing factors.  The district court made clear the 

reasons it incorporated the pornography restriction into Springerʹs release conditions.  

Specifically, the court considered Springerʹs history of contact sex offenses, with both 

children and adults, and his history of supervised release violations.  The district court 

also relied on a 2012 evaluation from a court‐approved mental health provider 

recommending that Springer be prohibited from accessing any pornographic materials.  

Bearing in mind the First Amendment protections that may apply to sexually explicit 

materials involving adults, see United States v. X–Citement Video, Inc., 513 U.S. 64, 72 

(1994), based on the record, we are satisfied that condition was reasonably related to 

Springerʹs history of sex offenses, the need for specific and general deterrence and to 

protect public safety, and Springerʹs treatment, and that it imposed no greater restraint 

on Springerʹs liberty than was reasonably necessary to address the same.  See Simmons, 

                                              6 
343 F.3d at 82‐83; see also United States v. Poitra, 648 F.3d 884, 890 (8th Cir. 2011) 

(upholding condition prohibiting adult pornography on plain error review where 

defendant had a history of sexual abuse of children).  

              We have considered Springerʹs remaining arguments and conclude they 

are without merit.  Accordingly, we AFFIRM the judgment of the district court. 

                                            FOR THE COURT: 
                                            Catherine OʹHagan Wolfe, Clerk 
 




                                               7